Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 05/06/22. Claims 1-29 are currently pending in the application, with claim 30 having being cancelled.  Accordingly, claims 1-29 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(a) rejection of claims 29-30 has been fully considered. Given that applicant has amended the claims to now recite reduction of symptoms instead of “treating”, said rejection is now moot.  Consequently, the 112(a) rejection of claims 29-30 is hereby withdrawn.  


Applicant’s argument with respect to the 112(a) rejection of claims 29-30 has been fully considered. Applicant argue that now that the claims recite specific diseases , such rejection is now moot.  Such argument is however not found persuasive as the examiner again reiterates the fact that applicant is enabled for reducing the symptoms of diseases or conditions associated with NLRX1 activity by administering a compound of formula (I) and while applicant is enabled for modulating immune system markers or cytokines with the aforementioned compounds, applicant is not enabled for treating Alzheimer’s Disease characterized by β-amyloid plaque; or Parkinson disease characterized by loss of nerve cells in the substantia nigra of the brain.  As for asthma, allergic asthma is known in the art to be characterized with excessive inflammatory mediators but not non-allergic asthma.  Consequently, while some diseases may be mediated by NLRX1 due to the involvement of inflammatory cytokines and/or NLRX1, nowhere in the specification did applicant demonstrate a nexus between Alzheimer and Parkinson Disease and NLRX1 activation. Consequently, the examiner maintains that applicant is not enabled for the breadth of the claims.  

For the foregoing reasons, the 112(a) rejection of claims 29-30 over “treating” is hereby withdrawn but the remaining 112(a) rejection remains proper and is maintained.   However, in view of applicant’s amendment, the following modified 112 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for reducing the symptoms of diseases or conditions associated with NLRX1 activity by administering a compound of Formula (I), does not reasonably provide enablement for reducing the symptoms of some of the conditions delineated in claim 29 in an animal with a compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of ameliorating or reducing a symptom of a condition in an animal with a compound as recited in claim 1, the method comprising administering an effective amount of the compound to the animal, wherein the condition is selected from the group delineated in claim 29.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of said various diseases associated with the compound of Formula (I).

[In re Sachet, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parted Forman, 230 USPQ 546 (Balls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of ameliorating or reducing a symptom of a condition in an animal with a compound as recited in claim 1, the method comprising administering an effective amount of the compound to the animal, wherein the condition is selected from the group delineated in claim 29. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated in the specification that the compounds of the invention were able to bind to NLRX1 and were effective in modulating immune system markers or cytokines, nowhere in the specification did applicant demonstrate actual treatment of any disease and or conditions.  Moreover, the examiner contends that various diseases such as Alzheimer’s disease and Parkinson Disease are characterized by contrasting signaling pathways wherein NLRX1 is not involved in such etiology. For example, Alzheimer’s Disease is characterized by β-amyloid plaque while Parkinson disease is characterized by loss of nerve cells in the substantia nigra of the brain.  As for asthma, allergic asthma is known in the art to be characterized with excessive inflammatory mediators but not non-allergic asthma.  Consequently, the examiner contends that while some diseases may be mediated by NLRX1 due to the involvement of inflammatory cytokines and/or NLRX1, nowhere in the specification did applicant demonstrate a nexus between Alzheimer and Parkinson Disease and NLRX1 activation.
Since applicant has yet to demonstrate that said compounds are effective in treating Alzheimer and Parkinson Diseases by modulating the activity of NLRX1, the examiner contends that applicant is solely enabled for the amelioration or reduction of symptoms of diseases or conditions associated with NLRX1 activity or enabled for diseases involved in modulation of inflammation by administering a compound of instant Formula (I) but not enabled for treating every single disease or condition delineated in claim 29.   Consequently, the examiner maintains that applicant is not enabled for the breadth of the claims. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “reduction of symptoms of various diseases or conditions delineated in claim 29”. While such “amelioration of symptoms” might theoretically be possible for diseases or conditions associated with NLRX1 activity, as a practical matter it is nearly impossible to achieve a reduction of symptoms for all possible contrasting diseases delineated in claim 29 with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating every single disease or condition delineated in claim 29 by administering a compound of Formula (I). No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed diseases or conditions, other than disease or condition associated with NLRX1 or modulation of inflammation markers. The latter is corroborated by the working examples in figures 1-7.  
	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the treatment of every single contrasting disease or condition delineated in claim 29 as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Claims 1-28 are allowed.

The examiner acknowledges that the quinazolinone compounds of Formula (I) are free of the art. The closest art is Banka et al. (WO 2012/087938 A1) teach quinazolinone derivatives of Formula (I) wherein L can be CH2 or NH and wherein such compound possesses a ring attachment at the Nitrogen on position 3 which is absent in the instant invention. Consequently, Banka et al. do not anticipate or renders obvious the instant invention.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/20/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.